                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


 Case No. 1:21-cr-00032-RM

 UNITED STATES OF AMERICA,

         Plaintiff,
 v.

 LOGAN SCOTT DEBYLE

         Defendant.

      UNOPPOSED MOTION FOR CONTINUANCE OF JURY TRIAL, TO EXTEND
               MOTIONS AND PLEA AGREEMENT DEADLINE

        COMES NOW Defendant, Logan Debyle, through undersigned counsel, and

respectfully moves to continue the current trial setting of April 12, 2021. Mr. Debyle

moves for an ends of justice exclusion of 60 days from the speedy trial clock.

        Undersigned counsel has conferred with Assistant United States Attorney David

Tonini, who does not oppose this request.

                                       I. Background

        1.      On February 5, 2021, Mr. Debyle was indicted with one count of knowingly

aiming the beam of a laser pointer at a helicopter operated by the Denver Police

Department.

        2.      Motions in the case are due today and the trial is scheduled for April 12,

2021.

        3.      Counsel and the government have been in plea discussions and

undersigned counsel is hopeful the case will resolve without a trial.
       4.     Mr. Debyle is a graduate student in the Accelerated Masters of Public

Administration at the University of Colorado School of Public Affairs with a focus on

Environmental Protection and Regulation. Last spring he graduated with provost honors

with a degree in political science from Metropolitan State University in Denver. He was

the elected Speaker of the Student Body Senate and Chief of Staff for the Student

Government Association at Metropolitan State University his junior and senior years.

Mr. Debyle was on a full scholarship for academics and track at Metropolitan State

University and was President of the NCAA Student Athletic Advisory Committee for

Denver and the representative to the Rocky Mountain Athletic Conference. He has

served as an intern at various political positions.

       5.     Shortly after the Indictment, undersigned counsel began work with a

mitigation investigator in order to provide information in support of a resolution to the

Assistant United States Attorney. Much work was done with respect to Mr. Debyle’s

educational success, background and circumstances of the offense. However, it was

discovered today there is a significant amount of investigation that needs to be

conducted and then presented to the Assistant United States Attorney with respect to

18 U.S.C. § 3553(a) factors, specifically the history and characteristics of the defendant.

Counsel and the investigator only discovered this information today and it has led to the

need to interview many additional witnesses and gather out of state records regarding

his childhood that will likely be time consuming to obtain.




                                              2
                   II. Exclusion of Time under the Speedy Trial Act

       6.     The Speedy Trial Act requires a trial to commence in a criminal case

within 70 days after the indictment or initial appearance, whichever is later. 18 U.S.C. §

3161(c)(1). Certain periods of delay are excluded, including time excluded by the Court

“on the basis of its findings that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.” United

States v. Hill, 197 F.3d 436, 440 (10th Cir. 1999).

       7.     One factor for the Court to consider in granting this delay is “[w]hether the

failure to grant such a continuance in the proceeding would be likely to make a

continuation of such proceeding impossible or result in a miscarriage of justice.” §

3161(h)(7)(B)(i). An additional factor, set forth in 18 U.S.C. § 3161(h)(7)(B)(iv), is

whether failure to grant such a continuance “would deny counsel for the defendant . . .

the reasonable time necessary for effective preparation, taking into account the exercise

of due diligence.” In evaluating a request for an ends of justice continuance, “the record

must clearly establish the district court considered the proper factors at the time such a

continuance was granted.” United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir.

2009) (quoting United States v. Gonzales, 137 F.3d 1431, 1433 (10th Cir. 1998)).

       8.     In United States v. West, 828 F.2d 1468, 1470 (10th Cir. 1987), the Tenth

Circuit set forth four factors a court should consider when evaluating if a continuance

should be granted: (1) the diligence of the party requesting the continuance; (2) the

likelihood that the continuance, if granted, would accomplish the purpose underlying the

request for continuance; (3) the inconvenience to the opposing party, its witnesses, and



                                              3
the court resulting from the continuance; and (4) the need asserted for the continuance

and the harm that could be suffered as a result of the court’s denial of the continuance.

       9.     “Before deciding whether to plead guilty, a defendant is entitled to the

‘effective assistance of competent counsel.’” Padilla v. Kentucky, 559 U.S. 356, 364

(2010) (quoting McMann v. Richardson, 397 U.S. 759, 771 (1970); Strickland v.

Washington, 466 U.S. 668, 686 (1984)). In this context, effective representation requires

“counsel’s informed opinion as to what pleas should be entered.” United States v.

Carter, 130 F.3d 1432, 1442 (10th Cir. 1997).

                                       III. Argument

       10.    Defense counsel’s request for continuance in this case satisfies the

criteria set forth in 18 U.S.C. § 3161(h)(7).

       11.    The ends of justice served by this requested delay serve the best interest

of the public and Mr. Debyle. Proceeding within the current time requirements would

deny counsel for the defendant the reasonable time necessary for effective preparation.

       12.    As noted, in a lengthy interview today with Mr. Debyle new information

was discovered that is highly relevant to his background and plea negotiations.

Counsel needs more time to obtain this information and present a complete history of

Mr. Debyle to the government in support of a resolution in this matter. The inability to

obtain and present that information could result in the parties not reaching a resolution

that would be a miscarriage of justice.

       13.    Defense counsel’s request for a continuance in this case also satisfies the

factors set out in United States v. West.



                                                4
       14.     First, defense counsel has been diligent in reviewing discovery, speaking

with Mr. Debyle and conducting a mitigation and factual investigation. It is not

uncommon for someone to delay in disclosing difficult parts of their past, particularly

when all meetings have been held via Zoom due to COVID precautions.

       15.     Second, it is likely that this continuance would accomplish the underlying

purpose of this request. Excluding 60 days from the requirements of the Speedy Trial

Act will allow time for the defense investigator to complete the defense investigation and

will allow the parties time to present, review and discuss a resolution.

       16.     Third, the defense asserts that the 60-day continuance sought in this

matter will not prejudice the Government or Mr. Debyle. Assistant United States

Attorney Mr. Tonini does not oppose this request.

       17.     The final West factor is the need asserted for the continuance and the

harm the defendant might suffer as a result of a denial. The need for the continuance is

described throughout this motion. The defense learned of additional information that

needs to be investigated just today and that information includes out-of-state records

that will take time to request and obtain as well as many new witnesses to be

interviewed.

                                      IV. Conclusion

       These combined facts demonstrate that further time is necessary and that the

ends of justice are served by a continuance in this matter. Therefore, Mr. Debyle

respectfully requests that this Court exclude 60 days from the calculation of speedy trial




                                             5
and continue the trial date and other deadlines set forth in the existing Order (ECF No.

25).

       Dated: March 1, 2021.

                                               Respectfully submitted,



                                               s/ Kathryn J. Stimson
                                               Kathryn J. Stimson
                                               STIMSON STANCIL LABRANCHE HUBBARD, LLC
                                               1652 Downing Street
                                               Denver, CO 80218
                                               Phone: 720.689.8909
                                               Email: stimson@sslhlaw.com

                                               Counsel for Logan Scott Debyle


                                    Certificate of Service

         I certify that on March 1, 2021, I electronically filed the foregoing Unopposed
Motion for Continuance of Jury Trial, to Extend Motions and Plea Agreement Deadline
with the Clerk of Court using the CM/ECF system which will send notification of such
filing to the following e-mail address:


David Tonini
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California Street, Ste. 1600
Denver, CO 80202
David.tonini@usdoj.gov

                                               s/ Brenda Rodriguez
                                               Brenda Rodriguez




                                              6
